DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
The claims are objected to because of the following informalities: 
Claim 1, lines 1-2, the following amendment is suggested to clarify and remove redundant language: “A method a [[the]] biosensor implanted subcutaneously to measure a physiological signal representative of a physiological parameter associated with an [[the]] analyte in a biofluid”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a current consumption amount” (line 16) and “the consumption amount” (line 27). The limitations are inconsistent, and it is unclear if they refer to the same thing. Furthermore, “a current consumption amount” could also be interpreted as a consumption amount of an electrical current. To expedite prosecution, both limitations will be interpreted as the amount of silver halide consumed during the measurement step. Examiner suggests deleting “current” from the limitation in line 16. Claims 2-10 are rejected by virtue of their dependency on claim 1.
Claim 1 also recites “a first oxidation reaction to occur on the working electrode having an electrochemical reaction with the chemical reagent and the analyte” (lines 13-15). Although the claim recites both “a first oxidation reaction” and “an electrochemical reaction”, the two recited reactions are understood to be the same reaction. This interpretation will be followed to expedite prosecution, and if this interpretation is incorrect, Applicant should amend or provide remarks to clarify the claim. Examiner suggests the following amendment to clarify the claim language: “a first oxidation reaction between the chemical reagent and the analyte to occur on the working electrode 
Claims 17 and 18 recite many limitations that seem to be drawn to an intended use of the device: “driven for a first oxidation reaction…,” “being consumed with a specific amount within the measurement period,” “whenever the respective physiological parameter is obtained, driving the counter electrode…,” “wherein a guarding value…is controlled.” It is unclear if Applicant is merely claiming these limitations as intended use or if these limitations are intended to further limit the micro biosensor structure. For the purposes of examination, these will be interpreted as merely intended use limitations. Claims 19 and 20 are also rejected by virtue of their dependency on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0298104, cited by Applicant in the IDS dated May 7, 2021, hereinafter Liu, in view of U.S. Patent Publication No. 2018/0280691, hereinafter Ackermann
Regarding claim 1, Liu teaches a method of measuring an analyte using a biosensor for prolonging a usage lifetime of the biosensor implanted subcutaneously to measure a physiological signal representative of a physiological parameter associated with the analyte in a biofluid (Abstract, paragraph 44), the biosensor (Fig. 6B) comprising a working electrode (702), a counter electrode having a silver and a silver halide (Ag/AgCl reference electrode 704; the term reference electrode also includes electrodes that function as both counter/reference electrodes, paragraph 28) and an auxiliary electrode (an additional working electrode; “there may be more than one working electrode,” paragraph 64; “one or more working electrodes,” paragraph 112; see also paragraphs 71 and 82), the working electrode being at least partially covered by a chemical reagent configured to react with the analyte (“disposed on at least a portion of the first conducting layer 702 is a sensing layer,” paragraphs 36, 76), the method comprising the following steps of: 
performing a measurement step, including sub-steps of: 
applying a measurement potential difference across the working electrode and the counter electrode so that the working electrode has a higher voltage level than that of the counter electrode during a measurement period (Figs. 10A-10B, counter/reference electrode has lower voltage (-200 mV) during measurement period), for causing a first oxidation reaction to occur on the working electrode having an electrochemical reaction with the chemical reagent and the analyte to output a current physiological signal (“electrochemical oxidation or reduction reactions on the sensor. These reactions are transduced to an electrical signal,” paragraph 48), where the silver halide of the counter electrode has a current consumption amount corresponding to the current physiological signal (AgCl dissolves over time, paragraph 29); and 
removing the measurement potential difference to stop the measurement step (Fig. 10A, measurement potential is stopped and set to replenishment voltage), and operating the current physiological signal to output a current physiological parameter (“reactions are transduced to an electrical signal that can be correlated to an amount, concentration, or level of an analyte in the sample, paragraph 48); 
performing a replenishment step, including sub-steps of: 
applying a replenishment potential difference across the counter electrode and the auxiliary electrode during a replenishment period so that the counter electrode has a higher voltage level than that of the auxiliary electrode (paragraph 45 discloses voltage levels that can be applied to the counter/reference electrode), causing a second oxidation reaction to occur to the silver on the counter electrode, so that the silver halide gains a replenishment amount (paragraphs 44-45, 138; Figs. 10A-10B show silver chloride is regenerated at a potential of +200mV) and 
ii. removing the replenishment potential difference to stop the replenishment step (replenishment potential must be stopped in order to start measurement potential, Figs. 10A-10B); 
performing a next measurement step including the same sub-steps as those in the step a) (measurement steps of Liu can be repeated); and 
d) performing a next replenishment step including the same sub-steps as those in the step b) (in situ renewal can be done multiple times during the implantation period, paragraph 46).  
Liu teaches or suggests all limitations of claim 1 except for a replenishment corresponding to the consumption amount so that the silver halide of the counter electrode has an amount maintained in a safe storage range, and a next physiological signal and a next physiological parameter obtained in a next measurement step are kept in a specific correlation. Liu teaches a biosensor with a working electrode and Ag/AgCl counter/reference electrode, and as AgCl is depleted, the sensor signal becomes noisy (Figs. 10A-10B). Ackermann teaches analogous art comprising a method for renewing a silver chloride electrode in vivo, although the electrode is used in a nerve conduction system. Ackermann teaches that the AgCl consumed on the electrode can be calculated and maintained within a certain percentage (5%, 30%, 100%, etc.) of its initial starting mass to ensure that the AgCl is never fully depleted or saturated, which would result in deleterious reactions at the electrode (paragraphs 131, 139). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Liu to monitor and control the AgCl renewal amount within a certain percentage of its initial starting mass, as taught by Ackermann. Even though Liu and Ackermann teach electrodes for different applications, one would have been motivated to do so because Liu and Ackermann recognize the same problem of poor signals at the working electrode due to AgCl depletion, and by monitoring the AgCl amount to keep it within a certain range, stable sensing can be ensured, as indicated by Ackerman (paragraph 131). Furthermore, Liu teaches that replenishment intervals can be repeated multiple times (paragraph 46), so one would be able to implement more frequent replenishment of AgCl with predictable results. 

Regarding claim 2, Liu teaches the measurement potential difference and the replenishment potential difference are applied for a measurement time period and a replenishment time period respectively (Figs. 10A-10B show measurement time periods roughly between hours 0-3.5, 4-45, and after hour 45.25; paragraph 45 discloses replenishment time periods), and the measurement time period has a time value being one of a constant measurement time period value or a variable measurement time period value (Liu teaches variable measurement time periods that are limited by AgCl depletion; Figs 10A-10B show a first measurement time period of about 3.5 hours and a second measurement time period of 41 hours (between hour 4 and hour 45)).  
Regarding claims 4-5, Liu teaches that both the replenishment potential and the replenishment time period affect the replenishment amount (“the electrical potential applied to the reference electrode must be at a sufficient level and for a sufficient period of time to provide for conversion of a sufficient level of Ag to Ag+,” paragraph 45).
 It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to dynamically adjust either variable while holding the other constant in order to control the replenishment amount within a specific range. One of ordinary skill would recognize that since both can be adjusted to provide the suitable amount of Ag conversion, holding the level constant would require adjusting the time in order to achieve the same amount of Ag conversion as compared to a different level, and vice versa (“It will be appreciated by one of skill in the art that the level as well as the duration of the electrical potential applied may be adjusted to provide a suitable amount of Ag conversion,” paragraph 45). Changing one variable over another to achieve the same effect would yield predictable results. 
Regarding claims 7 and 9-10, Liu in view of Ackermann teaches the amount of the silver halide of the counter electrode in the safe storage range is maintained by controlling the replenishment amount to be close to or equal to the consumption amount, smaller than the consumption amount, or unequal to the consumption amount (Ackermann paragraph 131, 139). 
Regarding claim 8, Liu teaches that there is initial amount of Ag along with an initial amount of AgCl on the electrode (paragraph 137). Ackerman teaches that the electrode renewal can result in an amount of AgCl greater than what was initially started with (“the mass of unreacted Ag is greater than zero helps prevent the Ag/AgCl reaction from depleting available Ag for the electrochemical reaction and provides a reserve safety factor in the event of excess current delivery,” paragraph 139). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Liu by controlling the AgCl replenishment amount to be greater than the initial amount. One would have been motivated to do so because such a method was known within the art, as shown by Ackermann, and Liu already teaches including excess Ag amount on the electrode ready to be oxidized to form additional AgCl (an initial 1000ng of Ag is included with the initial 400ng of AgCl on the electrode, paragraph 137; chloride ions are naturally present in the in vivo environment, paragraph 44), so one would be able to implement this modification with predictable results.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ackermann, as applied to claim 2 above, and further in view of World Intellectual Property Organization Publication No. WO 2019/004585, hereinafter Cha. Citations to Cha will refer to a machine translation relied upon for reference and cited in form PTO-892.
Liu teaches a method comprising cyclic measurement and replenishment steps. Liu does not teach that the total time period plus the replenishment period is a constant value being no greater than one selected from the group consisting of 15 seconds, 30 seconds, 1 minute, 2 minutes, 5 minutes and 10 minutes. Cha teaches analogous art comprising a method of replenishing silver chloride on an electrode of an analyte sensor. Cha teaches that more frequent cyclic replenishment results in less AgCl being consumed (Figs. 9 and 10 show that after applying a measurement potential of 0.4V for 600 sec, a replenishment wave is applied and after 8 hours about 30% of the initial AgCl amount remains; Figs. 12-13 show that when the applied potential is cycled much more quickly (about 5 cycles per 100 seconds), then 80% of the initial AgCl remains after 8 hours; see also pg. 9 of the machine translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Liu to cycle through the steps at a periodic and quick rate in order to preserve the AgCl amount on the reference electrode, as taught by Cha. One would be motivated to make this modification because this cycling arrangement was known within the art as a method for reducing AgCl consumption, and applying this arrangement to Liu’s method could yield similar improvement. Liu already teaches that replenishment can be done more frequently over the entire measurement period (paragraph 46), and by cycling between steps around every 20 seconds (as shown in Cha Fig. 12), AgCl consumption can be largely reduced.

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claims 17 and 18, Liu teaches a micro biosensor for subcutaneous implantation to measure a physiological parameter representative of a physiological signal associated with an analyte in a living body (paragraph 44), comprising: 
a substrate (701); a chemical reagent (“disposed on at least a portion of the first conducting layer 702 is a sensing layer,” paragraphs 36, 76); a working electrode (702) disposed on the substrate, at least partially covered by the chemical reagent, and being driven for a first oxidation reaction to measure the physiological signal to obtain the physiological parameter within a measurement period (“electrochemical oxidation or reduction reactions on the sensor. These reactions are transduced to an electrical signal,” paragraph 48; Figs. 10A-10B show the working electrode being driven at +200 mV relative to the reference electrode);
a counter electrode disposed on the substrate (Ag/AgCl reference electrode 704; the term reference electrode also includes electrodes that function as both counter/reference electrodes, paragraph 28), and including a silver and a silver halide having an initial amount and being consumed with a specific amount within the measurement period (AgCl dissolves at a rate of 50 μC per day, paragraph 137); and 
an auxiliary electrode (an additional working electrode; “there may be more than one working electrode,” paragraph 64; “one or more working electrodes,” paragraph 112; see also paragraphs 71 and 82), wherein: 
driving the counter electrode and the auxiliary electrode for a second oxidation reaction within a replenishment period, thereby the silver halide of a replenishment amount being replenished to the counter electrode (paragraphs 44-45, 138; Figs. 10A-10B show silver chloride is regenerated at a potential of +200mV).
Although Liu does not explicitly disclose replenishing the counter electrode whenever the respective physiological parameter is obtained nor the guarding value of a sum of the replenishment amount and the initial amount subtracting therefrom the consumption amount being controlled within a range of the original amount plus or minus a specific value, these limitations are merely interpreted as intended use (see rejection under 35 U.S.C. 112(b) above). Since Liu discloses the same structure as the claimed invention and the intended use limitations do not seem to add structural differences to the device, Liu’s device would be capable of the performing in the same way as the claimed device.
Furthermore, although Liu does not explicitly teach a second working electrode in the Fig. 6B embodiment, Liu teaches that there can be multiple working electrodes in one sensor (“it is to be understood that greater or fewer electrodes may be provided on a sensor,” paragraph 71) and that a working electrode can be driven with the reference/counter electrode in order to replenish silver halide on the reference/counter electrode (Figs. 10A-10B, 12).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Liu such that a second working electrode as an auxiliary electrode is also provided on the substrate. One would be motivated to do so because Liu teaches that additional working electrodes can be provided on the sensor (paragraphs 64, 71, 82, 112), and disposing the working electrode on the same substrate 701 would be obvious to try since Liu already teaches disposing electrodes on the substrate. Furthermore, Liu teaches a working electrode can be driven to replenish Ag/AgCl on a reference/counter electrode, and using either working electrode during a replenishment period would be obvious to try.
Regarding claim 20, Liu teaches the counter electrode is at least partially covered by the chemical reagent (“in some cases, the sensing layer may also extend over other electrodes,” paragraph 79), and the auxiliary electrode includes a platinum (electrodes can include platinum, paragraph 69).  

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 17 above, and further in view of U.S. Patent No. 6,002,954, hereinafter Van Antwerp.
Regarding claim 19, Liu teaches the sensor has short implantation end (Fig. 5A, insertion tip 530), but does not teach particular length of the end. Van Antwerp discloses analogous art comprising an implantable glucose sensor system (col. 3, lines 17-22). Van Antwerp teaches the system is preferably implanted subcutaneously at a depth of 1-2 mm which allows for easy implantation between the dermis and the subcutaneous fat layer and for profusion of capillary blood to the sensor (col. 4, lines 42-42-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Liu such that the length of the implantation end inserts to a depth of 1-2 mm, as taught by Van Antwerp. One would have been motivated to do so because Liu does not teach a specific depth for subcutaneous placement, and Van Antwerp teaches that placement of a sensor 1-2 mm below the skin surface is ideal due to the ease of the procedure and allows for sensing of glucose in a body fluid. Liu discloses glucose as an exemplary analyte, thus this modification could be carried out with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 14 of copending Application No. 16/983,055(reference application), hereinafter ‘055, in view of Liu. 
Regarding instant claim 1, co-pending claim 9 claims a method of measuring an analyte using a biosensor for prolonging a usage lifetime of the biosensor implanted subcutaneously to measure a physiological signal representative of a physiological parameter associated with the analyte in a biofluid (“for prolonging the usage lifetime of the biosensor…an initial amount of the silver halide being sufficient to measure a physiological signal representative of a physiological parameter associated with an analyte in a living body, the biosensor implanted subcutaneously,” co-pending claim 1, lines 2-6), the biosensor comprising a working electrode (co-pending claim 1, line 7), a counter electrode (co-pending claim 1, lines 2-3) and an auxiliary electrode (co-pending claim 9, line 2), the counter electrode having a silver and a silver halide (co-pending claim 1, lines 2-3), the method comprising the following steps of: 
performing a measurement step (step e, co-pending claim 1), including sub-steps of: 
applying a measurement potential difference across the working electrode and the counter electrode (“applying a measurement voltage between the working electrode and the counter electrode,” co-pending claim 8, lines 2-3) to output a current physiological signal (“to drive the working electrode to measure the physiological signal,” co-pending claim 8, lines 3-4), where the silver halide of the counter electrode has a current consumption amount corresponding to the current physiological signal (“during which the silver halide is consumed,” co-pending claim 8, lines 5-6); and 
removing the measurement potential difference to stop the measurement step (“stopping applying the measurement voltage,” co-pending claim 8, line 5), and operating the current physiological signal to output a current physiological parameter (“during the measurement period…to measure the physiological signal to obtain the physiological parameter,” co-pending claim 8, lines 2-4); 
performing a replenishment step, including sub-steps of: 
applying a replenishment potential difference across the counter electrode and the auxiliary electrode during a replenishment period (“during the second replenishment period, applying a replenishment voltage between the counter electrode and the auxiliary electrode,” co-pending claim 9, lines 9-10) so that the silver halide gains a replenishment amount (“thereby the silver halide gaining the replenishment amount,” co-pending claim 9, lines 10-11) corresponding to the consumption amount so that the silver halide of the counter electrode has an amount maintained in a safe storage range, and a next physiological signal and a next physiological parameter obtained in a next measurement step are kept in a specific correlation (“a required replenishment amount of the silver halide during the replenishment period is safeguarded to be sufficient to maintain an amount of the silver halide within a safe storage range, for ensuring a successful retrieval of and a correct correlation between a next physiological signal and a next physiological parameter in a next measurement period,” co-pending claim 1, step b); and 
performing a next measurement step including the same sub-steps as those in the step a) (“a next measurement period,” co-pending claim 1, line 18); and 
While ‘055 does not explicitly claim the details of the working electrode being at least partially covered by a chemical reagent configured to react with the analyte (Liu paragraphs 36, 76-80), the working electrode having a higher voltage level than that of the counter electrode during a measurement period to cause a first oxidation reaction to occur on the working electrode (Liu Figs. 10A-10B, counter/reference electrode has lower voltage (-200 mV) during measurement period), the counter electrode having a higher voltage level than that of the auxiliary electrode during a replenishment period to cause a second oxidation reaction to occur to the silver on the counter electrode (Liu paragraph 45), removing the replenishment potential difference to stop the replenishment step (Liu Figs. 10A-10B, 12), and performing a next replenishment step (in situ renewal can be done multiple times during the implantation period, paragraph 46); these are features that are known in the art for performing the co-pending method claim as shown by Liu.
  It would be obvious to one of ordinary skill in the art to modify co-pending claim 9 such that the method of co-pending claim 9 is performed with these additional features. These features were known in the art before the effective filing date of the invention, as shown by Liu, and one of ordinary skill in the art would recognize that these details would be necessary in order to perform the co-pending method.
Instant claim 11 includes limitations of instant claim 1 and additionally applying a replenishment voltage whenever the physiological parameter is obtained (step f follows step e, which includes obtaining the physiological parameter from the physiological signal, co-pending claims 1 and 8) and wherein a guarding value of a sum of the replenishment amount (“required replenishment amount,” co-pending claim 1, step b) and the initial amount subtracting therefrom the consumption amount is controlled within a range of the initial amount plus or minus a specific value (buffer amount, co-pending claim 1, step b).  
Regarding claims 17 and 18, co-pending claim 14 claims a micro biosensor to measure a physiological parameter representative of a physiological signal associated with an analyte in a living body, comprising: 
a working electrode to measure the physiological signal to obtain the physiological parameter within a measurement period (co-pending claim 13, lines 3-4); 
a counter electrode disposed on the substrate, and including a silver and a silver halide having an initial amount and being consumed with a specific amount within the measurement period (“the counter electrode consumers the silver halide in a consumption amount during the first measurement period,” co-pending claims 13, lines 6-7); and 
an auxiliary electrode (co-pending claim 14), wherein: whenever the respective physiological parameter is obtained, driving the counter electrode and the auxiliary electrode within a replenishment period (co-pending claim 14), thereby the silver halide of a replenishment amount being replenished to the counter electrode, wherein a guarding value of a sum of the replenishment amount and the initial amount subtracting therefrom the consumption amount is controlled within a range of the original amount plus or minus a specific value (“a buffer amount, so that a required replenishment amount range of the silver halide…in controlled to be sufficient to maintain an amount of the silver halide within a safe storage range,” co-pending claim 13, line 14-17).  
While ‘055 does not explicitly claim the details of a substrate (see 701 in Liu Fig. 6B), a chemical reagent on the working electrode disposed on the substrate (Liu paragraphs 36, 76-80; Fig. 6B), the auxiliary electrode being disposed on the substrate; Liu teaches an analogous sensor configured for subcutaneous implantation with a structure including electrodes disposed on a substrate and a chemical reagent (Fig. 6B).
  It would be obvious to one of ordinary skill in the art to modify co-pending claim 14 to include these additional features, as taught by Liu. One would be motivated to do so because these features were known in the art before the effective filing date of the invention, and using a known sensor structure to arrange various components of a sensor would be obvious to try. Furthermore, Liu teaches that additional working electrodes, with or without sensing layers can also be provided in the analyte sensor (an additional working electrode; “there may be more than one working electrode,” paragraph 64; “one or more working electrodes,” paragraph 112; see also paragraphs 71 and 82). Using a known sensor would be predictable to one of ordinary skill in the art.
As stated before, only the structure implied by the intended use limitations of the instant claim 17 and 18 (see 112(b) rejection above) are considered when assessing the patentability of the claim. Since ‘055 in view of Liu teaches the same structural components, the biosensor taught by co-pending claim 14 in view of Liu is patentably indistinct from the instant claims 17 and 18. 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown above. Although there are additional limitations that are recited in the co-pending claim(s) and not in the instant claim(s), the more specific co-pending claim(s) still anticipate the instant claim(s). Following the rationale in In re Goodman, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 11-16 would be allowable if a terminal disclaimer is filed to obviate the double patenting rejection over co-pending application ‘055 set forth in this Office action. Claims 12-16 are objected to as being dependent upon a rejected base claim. 
The following is a statement of reasons for the indication of allowable subject matter: 
Liu demonstrates that a measurement voltage is applied until the sensor signal becomes noisy, after which the replenishment voltage is then applied (Figs. 10A-10B, 12). Liu does not specifically teach or suggest proactively applying the replenishment voltage whenever the physiological parameter is obtained.
Ackermann teaches maintaining an amount of silver chloride on an electrode to maintain a stable signal (Fig. 1B), however, Ackermann teaches electrodes for a nerve conduction block, and thus, does not teach or suggest replenishing silver chloride whenever a physiological parameter is measured.
Marquant (US 2018/0100826 - cited in the IDS filed 05/07/2021) teaches generating AgCl at an electrode (“preparation phase”) in order to perform a stable measurement (“detection phase,” paragraphs 27, 47-53, 122), and also recognizes that AgCl should be replenished to ensure stable sensing throughout a total sensor life (paragraph 44). However, Marquant merely ensures stable sensing by selecting a voltage application time that results in a subsequent stable current (“as used herein, the term ‘stable current level’ may refer to a set of subsequently measured current values, which exhibit relative differences between them that are below a selected threshold…as has been found by experimental investigations, the upper limit for applying the first voltage in this manner may, thus, typically be selected from a time of at least 1.5s, 2s, 3s, 5s, or 10s,” paragraph 44), and does not suggest replenishing AgCl every measurement step nor maintaining the amount of AgCl on the electrode within a range to proactively maintain a stable signal. 
Cha teaches regenerating AgCl by applying a perturbation voltage after application of a measurement voltage (“circuit for applying a constant DC voltage for initiating a redox reaction of the glucose…and a stepped ladder-type perturbation voltage of a lambda shape to supplement AgCl in a reference electrode of the sensor unit,” Abstract; “a constant DC voltage is applied to the working electrode…a first sensitive current is obtained at at least one point of time….and after the predetermined DC voltage is applied, a first lambda-shaped step-shaped perturbation voltage is applied to obtain a second sensitive current,” paragraph 82 of the translation mailed August 31, 2021), but also has a condition that the measured signal has a large error deviation before continuing the AgCl replenishment step (“if the measured value of the analyte is out of the error range, a predetermined new feature is obtained, and at the same time, the repetition frequency of the lambda-shaped step-shaped perturbation voltage is increased so as to supplement the AgCl, claims 9-10). Cha does not teach a specific replenishment amount related to the consumption amount to maintain a stable signal.
The prior art does not teach or suggest, in combination with all other claim elements, replenishing AgCl after every measurement step while maintaining the amount of AgCl within a range of the initial amount. Claims 12-16 are allowable by virtue of their dependency on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791                                                                                                                                                                                                        ac